           Case 5:18-cv-03597-JLS Document 32 Filed 12/17/19 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRANDON M. WILBORN,                       :
                                          :
              Plaintiff,                  :
                                          :
      v.                                  :           Civil Action No. 18-3597
                                          :
WILLIAM BARR,                             :
Attorney General of the United States,    :
                                          :
REGINA LOMBARDO,                          :
Acting Director, Bureau of Alcohol,       :
Tobacco, Firearms and Explosives,         :
                                          :
CHRISTOPHER WRAY,                         :
Director of the Federal Bureau            :
of Investigation,                         :
                                          :
    and                                   :
                                          :
UNITED STATES OF AMERICA,                 :
                                          :
              Defendants.                 :


           DEFENDANTS’ RESPONSE TO PLAINTIFF’S CORRECTED
                NOTICE OF SUPPLEMENTAL AUTHORITY

      On December 13, 2019, plaintiff Brandon Wilborn filed a corrected notice of

supplemental authority (Dkt. No. 31) in which he states that he was improperly

denied a federal firearms license on the basis of his Section 302 commitment.

Wilborn claims that this denial contravenes the Court’s August 5, 2019 order

granting summary judgment in his favor. The denial was caused by an oversight by

a third party, the Pennsylvania State Police (PSP), which is responsible for

modifying Wilborn’s Section 302 mental health record. The clerical error has now

been corrected.

                                          1
         Case 5:18-cv-03597-JLS Document 32 Filed 12/17/19 Page 2 of 4



      The PSP is responsible for maintaining—i.e., adding or removing—

Pennsylvania Section 302 mental health records from the National Instant

Criminal Background Check System (NICS). On August 19, 2019, the FBI advised

the PSP of the Court’s order granting summary judgment in favor of Wilborn. See

Email from Teresa Henderson (FBI) to Lt. Bryan Paulshock (PSP) (and other

recipients), Aug. 19, 2019 (attached at Exhibit 1). The FBI advised the PSP that

Wilborn’s NICS record should be modified so that Wilborn’s NICS mental health

record would no longer trigger a federal firearms prohibition. Id. The PSP

acknowledged receipt of the FBI’s email on August 29 and indicated that the PSP

anticipated removing Wilborn’s prohibiting record “shortly.” Id.

      An inquiry by undersigned counsel revealed that the PSP did not, in fact,

remove Wilborn’s prohibiting record from NICS. As a result, Wilborn’s recent

application triggered an automatic denial. The denial was caused by the PSP’s

failure to remove from NICS the prohibiting Section 302 record. Undersigned

counsel understands that this administrative error has been corrected.

      We respectfully suggest that, in the future, Wilborn first notify undersigned

counsel about any perceived violation before seeking the Court’s assistance. Counsel

for Wilborn did not notify undersigned counsel that Wilborn had applied for a

federal firearms license and received a denial, nor that he intended to file this

notice of supplemental authority. While he was under no obligation to do so, we

previously discussed with him the complicated administrative logistics involved in




                                           2
         Case 5:18-cv-03597-JLS Document 32 Filed 12/17/19 Page 3 of 4



restoring Wilborn’s federal firearms eligibility. A telephone call could have allowed

the parties an opportunity to identify and resolve the PSP’s clerical issue more

efficiently.



                                       Respectfully submitted,

                                       WILLIAM M. McSWAIN
                                       United States Attorney


                                       s/ Gregory B. David/srb
                                       GREGORY B. DAVID
                                       Assistant United States Attorney
                                       Chief, Civil Division


                                       s/ David A. Degnan
                                       DAVID A. DEGNAN
                                       Assistant United States Attorney
                                       615 Chestnut St., Suite 1250
                                       Philadelphia, Pennsylvania 19106
                                       (215) 861-8522
                                       david.degnan@usdoj.gov



Date: December 10, 2019




                                          3
        Case 5:18-cv-03597-JLS Document 32 Filed 12/17/19 Page 4 of 4



                          CERTIFICATE OF SERVICE

      I certify that the foregoing memorandum was filed electronically and is

available for viewing and downloading via the Court’s ECF system.




                                            s/ David A. Degnan
                                            DAVID A. DEGNAN
                                            Assistant United States Attorney



Date: December 10, 2019
